Citation Nr: 1446832	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-31 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder. 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to
January 1968.  He had additional service with the Army National Guard of North Carolina to include periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from December 1973 to October 1985 and Army Reserve, to include in 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2009 and September 2009 by or on behalf of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the September 2009 rating decision denied reopening the claim, the Board finds the Veteran submitted new and material evidence in support of this claim in March 2009 and the issue was appropriately adjudicated as a service connection claim in a November 2011 statement of the case.  See 38 C.F.R. § 3.156(b) (2013).

In August 2013, the Board remanded the matter on appeal to the RO for additional development.  The matter has returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board's finds that further development is necessary to ensure that a thorough and complete record has been developed prior to further appellate review of the claim for service connection for a low back disorder; specifically, to obtain outstanding documents referenced by the Veteran in a February 2014 statement to VA that might contain relevant evidence that is supportive of the above-cited service connection claim. 

In a February 2014 statement to VA, the Veteran indicated that in addition to his previously submitted lay statements and treatment records, he had enclosed "[c]urrent treatment records that further document my condition," and "[o]ld records that document that this condition has impacted my [sic] throughout the years since my service in the 1970s, 80s, and 90s."  There are, however, no documents attached to the Veteran's February 2014 statement to VA.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in February 2014, and received and uploaded to his Veteran's Benefits Management System (VBMS) claims file at page (pg.) 1 in February 2014)).  Thus, as these outstanding documents might contain potentially relevant evidence with respect to the claim for service connection for a low back disorder, the AOJ should request that he re-submit them to VA.  

Accordingly, the case is REMANDED for the following action:

 1.  Contact the Veteran and request that he re-submit the associated documents referenced by him in a written statement to VA, dated February 25, 2014.  If the documents are not available, documentation of this fact should be added to his VBMS claims file.
 
 2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all evidence of record. If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

